DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2020/0083824 A1) in view of Ohiwa et al. (US 2004/0075407 A1).
Regarding claim 1, Peng discloses a motor unit comprising: a switch circuit (e.g. Fig. 2: S1-S4), comprising a first terminal (e.g. [0037]: terminal A) and a second terminal (e.g. [0037]: terminal B), wherein the switch circuit is coupled to a motor for driving the motor (e.g. Fig. 2: M), the first terminal has a first voltage signal (i.e. VA), the second terminal has a second voltage signal (i.e. VB), the motor comprises a rotor (e.g. Fig. 1: 120), a plate and a coil, the silicon steel plate comprises a first pole body and a first pole shoe, the first pole shoe is coupled to a terminal of the first pole body, and a right-side area of the first pole shoe is unequal to a left-side area of the first pole shoe (e.g. Fig. 1); and a control unit (e.g. Fig. 2: 200), configured to generate a plurality of control signals to control the switch circuit (e.g. [0037]), wherein the asymmetrical plate results that a back electromotive force signal sensed by the first terminal or the second terminal is left-right asymmetrical, so as to judge whether the motor is in a forward rotation state or not (e.g. Fig. 4 & [0045-0047]).  
Peng fails to explicitly disclose, but Ohiwa teaches the plate is a silicon steel plate (e.g. [0012]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Peng with teachings of Ohiwa to utilize a silicon steel plate as the stator pole and stator pole shoe so as to generate electromagnetic field more efficiently around the stator core.  Utilizing silicon steel plate is known in the art as taught by Ohiwa; thus, the modification would have yielded only predictable result to one skilled in the art.
Regarding claim 3, Peng discloses the rotor is divided into four magnetic poles to switch phases (e.g. Fig. 1).  
Regarding claim 5, Peng discloses the first pole shoe forms an ax shape, and the ax shape is an asymmetrical pattern (e.g. Fig. 1).  
Regarding claim 6, Peng and Ohiwa in combination discloses the silicon steel plate (see rejection of claim 1).  In addition, Peng discloses the plate further comprises a second pole body, a third pole body, a fourth pole body, a second pole shoe, a third pole shoe, and a fourth pole shoe, the second pole shoe is coupled to a terminal of the second pole body, the third pole shoe is coupled to a terminal of the third pole body, and the fourth pole shoe is coupled to a terminal of the fourth pole body (e.g. Fig. 1).  
Regarding claim 7, Peng discloses the coil surrounds the first pole body, the second pole body, the third pole body, and the fourth pole body (e.g. Fig. 1 & [0003]).  
Regarding claim 8, Peng discloses the motor unit further comprises a detecting unit (e.g. Fig. 2: 200), and the detecting unit is coupled to the first terminal and the second terminal for detecting the first voltage signal and the second voltage signal, so as to generate a detecting signal to the control unit (e.g. [0065-0068]).  
Regarding claim 9, Peng discloses the detecting unit generates the detecting signal to inform the control unit that the motor is in the forward rotation state or a reverse rotation state by detecting the first voltage signal (e.g. [0065-0068] & Figs. 4-7).  
Regarding claim 10, Peng discloses the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in the forward rotation state, an absolute value of the right-side slope is greater than an absolute value of the left-side slope (e.g. Fig. 4).  
Regarding claim 11, Peng discloses the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in a reverse rotation state, an absolute value of the right-side slope is less than an absolute value of the left-side slope (e.g. Fig. 4).  
Regarding claim 12, Peng discloses the first voltage signal has a right-side area and a left-side area, and when the motor is operated in the forward rotation state, the right-side area is greater than the left-side area (e.g. Fig. 4).
Regarding claim 13, Peng discloses the first voltage signal has a right-side area and a left-side area, and when the motor is operated in a reverse rotation state, the right-side area is less than the left-side area (e.g. Fig. 4).  
Regarding claim 14, Peng discloses the motor unit is applied to a sensorless motor (e.g. Abstract).  
Regarding claim 15, Peng discloses the motor unit is applied to a single-phase motor (e.g. Abstract).  
Regarding claim 17, Peng discloses the switch circuit further comprises: a first transistor, coupled to a voltage source and the first terminal; a second transistor, coupled to the first terminal and a ground; a third transistor, coupled to the voltage source and the second terminal; and a fourth transistor, coupled to the second terminal and the ground (e.g. Fig. 2: S1-S4, Vcc & ground).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846